Case 1:15-cv-01084-GBD-HBP Document 88 Filed 01/07/21 Paget of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

eee ewe ee eee wee we ee xX
FREDERICK M. CARGIAN, :
Plaintiff, :

~against- : me

. 15 Civ. 1084 (GBD) ™
BREITLING USA, INC., :
Defendant. :
a ee ee ee ee ee ee ee ee ee eee x

GEORGE B, DANIELS, United States District Judge:
The status conference scheduled for February 3, 2021 is canceled. Oral argument on

Defendant’s renewed motion for summary judgment, (ECF No. 84), is scheduled for February 24,

2021 at 10:30 am.

Dated: New York, New York
January 7, 2021
SO ORDERED.

LAL bE. LD reel,

. DANIELS
fed ‘Stoes District Judge

 

 

 
